DETAILED ACTION
Claim Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Amendments/Comments
2.	Claims 1-22 are allowed.

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of meter allows enforcement personnel to be assured that the display of the parking meter is current and updated to show actual remaining time, and avoids the enforcement personnel to check a central database of a management system before issuing a citation for an expired meter, thus providing a more streamlined pay-by-cell process, and enabling both users and enforcement personnel to benefit from a more convenient process.  The device i.e. parking meter has a controller to control a communication subsystem to receive data indicative of a remote payment being completed, control a display to display an amount of time purchased by the remote payment for a parking session, and control the display to display the amount of time remaining for the parking session.  The controller receives an indication of additional time being paid for the parking session, and controls the display to update the displayed time remaining to reflect the additional time.  the parking meter device configured to perform a first power mode and a second power mode,  receive data indicative of a first payment for a parking session and present an amount of time remaining in the parking session at the display.  The controller further wirelessly receive data for additional time in the parking session, the at least a portion of the communication subsystem in the first power mode.  The parking meter determines an amount of time remaining in the parking session and powers down at least a portion of a meter communication subsystem subsequent to receiving the data indicative of the remote payment being completed.  The parking meter wakes up the powered down portion of the communication subsystem upon determining that the amount of time remaining is below a threshold time, and can receive an indication of additional time being paid for remotely, and can update the displayed time remaining to reflect the additional time.  The parking meter will then deactivate at least a portion of its communication subsystem (i.e., power-down some of its circuitry) to reduce power consumption.  The communication subsystem entering the second power mode, wherein in the second power mode the communication subsystem wirelessly obtains further data pertaining to the additional time.  The additional time purchased via cell phone is displayed on the parking meter without the use of a mesh network for communication, and does not require any special efforts by enforcement personnel to check with the management system before citation at an expired parking meter.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
	Consider claim 1, the best reference found during the process of examination,Hodge (US 20200349666 A1), discloses a rideshare cars operate within a network and each includes a car-camera device which allows each car driver to communicate with each other. The car-camera device uses object and facial recognition software to locate objects, people, sounds, QR codes and gestures, inside and outside the car and responds accordingly, providing a corrective action. The car-camera devices perform functions to ensure that both riders and drivers of rideshare services and drivers of car-share services are safe and can communicate with each other, before, during, and after a ride or drive.
Consider claim 1, another best reference found during the process of examination,Rowse (US 20060052055 A1), discloses a computer program stored in a memory unit of an electronic near field communication module for near field communication devices in environments with different data formats according to different protocols is able to carry out a first initiation operation using a first data format according to a protocol of a first standard, a second initiation operation using a second data format according to a protocol of a second standard, a delay operation, and is able to repeat these operations in a repetitive process. Such devices can search their environment periodically for available RFID tags, RFID readers, NFC multifunctional devices, or the like. The delay can be fixed, variable in length, or both fixed and variable delays can be used. The invention enables for instance a mobile phone to act as an RFID reader of multiple tag formats, to emulate a tag, or to communicate with other NFC devices.
Claim 15 recites features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, claim 15 is patentable over related arts.  Claims 2-14 and 16-22 depend from claims 1 and 15 respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  

Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689